Citation Nr: 0905350	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-03 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral plantar callosities, currently rated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from June 1972 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran originally filed his claim of entitlement to 
service connection for bilateral plantar callosities in June 
1973.  The RO denied this claim based on findings that the 
condition pre-existed service and there was no evidence of 
aggravation beyond the natural progression; the veteran 
appealed this claim to the Board.  The Board ultimately found 
that the presumption of soundness had not been overcome and, 
thus, the veteran had incurred his bilateral plantar 
callosities during his active service.  The Board's decision 
was effectuated by an October 1974 rating decision, wherein 
the veteran was assigned a 10 percent disability rating 
pursuant to hyphenated diagnostic codes 5299-5284.  38 C.F.R. 
§ 4.71a.  

In a January 1991 letter from the RO, the veteran was 
notified of a proposed reduction to his rating for bilateral 
plantar callosities.  In response, the veteran wrote a letter 
to the RO, dated in March 1991, requesting a hearing 
concerning the proposed reduction.  By an April 1991 rating 
decision, the veteran's disability rating was reduced to a 
noncompensable level under 38 C.F.R. § 4.71a, Diagnostic Code 
5299 and 38 C.F.R. § 4.118, Diagnostic Code 7819, hyphenated 
as 5299-7819.  At the hearing in July 1991, the severity of 
the veteran's bilateral plantar callosities was discussed.  
Moreover, the veteran's representative raised the issues of 
entitlement to service connection for hallux valgus of the 
right first digit and service connection for hammer toe of 
the right fifth digit, both secondary to his service-
connected bilateral plantar callosities.

In the hearing officer's decision and the statement of the 
case, both dated in October 1991, the reduction of the 
veteran's rating for his service-connected bilateral plantar 
callosities was upheld.  Thereafter, the veteran did not file 
a substantive appeal.  The October 1991 statement of the case 
also notified the veteran that his "claim regarding service 
connection for right foot deformity" would be considered and 
he would be notified of any decision.

In a May 1992 rating decision, the veteran was denied service 
connection for postoperative right first and right fifth toe 
conditions because they were first noted at a time too remote 
from the veteran's active service to be related thereto and 
there was no competent medical evidence of record 
demonstrating a relationship between said conditions and his 
service-connected bilateral plantar callosities.

In September 1992, the veteran submitted a notice of 
disagreement with respect to the May 1992 rating decision.  
To date, no statement of the case has been issued with 
respect to these issues.

In the May 1993, the veteran submitted a statement that was 
considered by the RO to be a claim of entitlement to a 
compensable evaluation for his service-connected bilateral 
plantar callosities.  After undergoing a VA examination, the 
RO issued a rating decision, dated in September 1993, 
continuing the noncompensable rating. Although provided 
notice of this decision, the veteran did not perfect an 
appeal thereof and the decision became final.

In June 2005, the veteran submitted a claim for entitlement 
to an increased evaluation for a "service[-]connected...right 
foot condition."  In the November 2005 rating decision, the 
veteran's claim was captioned and evaluated as entitlement to 
a compensable evaluation for service-connected bilateral 
plantar callosities, which was denied.  The veteran 
subsequently filed a timely notice of disagreement.  

In the December 2006 statement of the case, which ultimately 
granted the veteran an increase to 10 percent, the disability 
was captioned and evaluated as "bilateral plantar 
callosities with right hallux valgus."  Using the same 
caption, this increase was subsequently effectuated by the 
December 2006 rating decision pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7819 and 38 C.F.R. § 4.71a, Diagnostic Code 
5280, hyphenated as 7819-5280.

After reviewing the veteran's claims folder, the Board finds 
there is a further duty to assist the veteran with his claims 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

With respect to the veteran's June 2005 claim of entitlement 
to a compensable rating for his service-connected bilateral 
plantar callosities, the clear purpose of a hyphenated rating 
is to add information to help describe the origins of a 
single disability when the disability is not one listed under 
the explicit diagnostic code for the given condition.  Tropf 
v. Nicholson, 20 Vet. App. 317, 321 (2006).  The use of the 
hyphenated rating in this case was not strictly informational 
in that the veteran's hallux valgus of the right first digit 
was a part of the bilateral plantar callosities, but rather a 
separate disability.  In this regard, if two distinct 
disabilities are present, then two separate ratings should be 
awarded.  Id.  Hence, the hyphenated rating was improper here 
because it was used to assign a single rating to two 
different disabling conditions (hallux valgus of the right 
first digit and bilateral plantar callosities).  Id.; See 
also Smith v. Nicholson, 19 Vet. App. 63, 75 (2005); Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  As such, the Board 
finds that these two disabilities must be separately 
evaluated.

A.  Bilateral Plantar Callosities

After reviewing the December 2006 statement of the case and 
the effectuating rating decision, it appeared to the Board 
that the increased rating therein was granted pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5280, titled "Hallux 
valgus, unilateral."  As noted above, bilateral plantar 
callosities and hallux valgus are distinct disabilities for 
which the veteran is entitled to separate disability ratings.  
Tropf, 20 Vet. App. at 321 (2006).  Thus, the criteria used 
to evaluate hallux valgus cannot be the basis for granting an 
increased evaluation for bilateral plantar callosities.

As such, the Board is remanding this issue for reevaluation 
under hyphenated diagnostic codes 5299-5276, 7819-5284, or 
5299-7819.  38 C.F.R. §§ 4.71a, 4.118.

B.  Hallux Valgus of the Right First Digit

In the December 2006 statement of the case and rating 
decision, the veteran's hallux valgus of the right first 
digit was evaluated as a manifestation of the veteran's 
service-connected bilateral plantar callosities.  As noted 
above, the veteran's hallux valgus of the right first digit 
is a disability that warrants separate evaluation.  Tropf, 20 
Vet. App. at 321 (2006).  The Board notes, however, the 
veteran has not been granted service connection for this 
disability.

During the July 1991 hearing, the veteran's representative 
raised an informal claim to entitlement for service 
connection for hallux valgus of the right first digit, 
secondary to his service-connected bilateral plantar 
callosities.  The veteran was denied service connection by a 
May 1992 rating decision.  Thereafter, the veteran filed a 
timely notice of disagreement wherein he expressed a desire 
to appeal the RO's decision.  See 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2008).  To date, no statement of the 
case has been issued.  Consequently, the Board must remand 
this issue for the RO to issue a statement of the case and to 
give the veteran an opportunity to perfect an appeal of such 
issue by submitting a timely substantive appeal.  Manlicon v. 
West, 12 Vet. App. 238 (1999).

C.  Hammer Toe of the Right Fifth Digit, Secondary to his 
Service-Connected Bilateral Plantar Callosities

The veteran originally filed his service connection claim for 
hammer toe of the right fifth digit, secondary to his 
service-connected bilateral plantar callosities, in July 
1991; his claim was denied by a May 1992 rating decision.  
The veteran submitted a timely notice of disagreement, dated 
in September 1992, wherein he expressed a desire to appeal 
the RO's decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2008).  To date, no further development has taken place with 
respect to this claim.  Consequently, the Board must remand 
this issue for the RO to issue a statement of the case and to 
give the veteran an opportunity to perfect an appeal of such 
issue by submitting a timely substantive appeal.  Manlicon, 
12 Vet. App. 238.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the veteran notice 
compliant with Vazquez-Flores, including 
an explanation that, in order for the 
veteran to substantiate his claim as to an 
compensable rating for bilateral plantar 
callosities, the medical or lay evidence 
must show a worsening or increase in 
severity of the disability, and the effect 
that such worsening or increase has on the 
his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for bilateral plantar 
callosities during the course of this 
appeal.  The RO must also contact the 
veteran to provide him an opportunity to 
identify all VA and non-VA medical 
providers who have treated him for hallux 
valgus of the right first digit and hammer 
toe of the right fifth digit since the May 
1992 rating decision.  The RO must then 
obtain copies of the related medical 
records that are not already in the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  After the forgoing development has 
been accomplished, the veteran must be 
afforded a VA examination to determine: 
(1) the severity of his bilateral plantar 
callosities; (2) the relationship, if any, 
between his hallux valgus of the right 
first digit and his service-connected 
bilateral plantar callosities; and (3) the 
relationship, if any, between his hammer 
toe of the right fifth digit and his 
service-connected bilateral plantar 
callosities.  Any indicated tests must be 
accomplished.  The claims file must be 
made available to the examiner and the 
claims file must be reviewed in 
conjunction with the examination.

The examiner must identify all residuals 
attributable to the veteran's service-
connected bilateral plantar callosities.

The examination report must address any 
weakened movement due exclusively to his 
bilateral plantar callosities, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The examiner must accurately 
measure and report where any recorded pain 
begins and ends when measuring limitation 
of motion.

If the veteran describes flare-ups of 
pain, the examiner must offer an opinion 
as to whether there would be additional 
limits on functional ability during flare- 
ups, and if feasible, express this in 
terms of additional degrees of limitation 
of motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any additional 
disability during a flare-up that fact 
must be so stated and the reason must be 
explained.

All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The prepared report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the 
veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  Specifically, the RO must 
evaluate the veteran's claim of 
entitlement to a compensable evaluation 
for his service-connected bilateral 
plantar callosities pursuant to hyphenated 
diagnostic codes 5299-5276, 7819-5284, or 
5299-7819.  38 C.F.R. §§ 4.71a, 4.118.  If 
the claim is denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

7.  With respect to the veteran's service 
connection claim for hallux valgus of the 
right first digit and his service 
connection claim for hammer toe of the 
right fifth digit, both secondary to his 
service-connected bilateral planter 
callosities, the RO must provide the 
veteran and his representative with a 
statement of the case addressing these 
issues. The veteran must be advised of the 
necessity of filing a timely substantive 
appeal if he wants the Board to consider 
the issue

8.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraph, the veteran's service 
connection claim for hallux valgus of the 
right first digit and his service 
connection for hammer toe of the right 
fifth digit, both secondary to his 
service-connected bilateral planter 
callosities, should be readjudicated to 
include all evidence received since the 
May 1992 rating decision. The veteran and 
his representative should then be issued a 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

No action is required by the veteran until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

THE VETERAN'S APPEAL IS ADVANCED ON THE DOCKET.  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



